 


109 HR 2748 IH: Camp Safety Act of 2005
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2748 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To condition the minimum-wage-exempt status of organized camps under the Fair Labor Standards Act of 1938 on compliance with certain safety standards, and for other purposes. 
 
 
1.Short title 
This Act may be cited as the Camp Safety Act of 2005. 
2.Requirement for organized camps to continue minimum-wage-exempt status 
Section 13(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)) is amended— 
(1)in paragraph (3), by inserting (subject to paragraph (18)) after organized camp; 
(2)in paragraph (17), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new paragraph: 
 
(18)an organized camp under paragraph (3), if such camp— 
(A)provides personal health, first aid and medical services, health supervision, and maintenance of camp-related health records for campers; 
(B)adheres to standards for food preparation safety that are as protective or more protective than such standards recommended by the Food and Drug Administration; 
(C)adheres to applicable State and local standards regarding— 
(i)fire and building safety relating to the buildings and the occupants of buildings used by such camp; and 
(ii)sanitation relating to camp personnel, buildings, and grounds; 
(D)reports annually to the Secretary, on a date prescribed by the Secretary, all incidents resulting in death, injury, or illness, other than minor injuries which require only first aid treatment and which do not involve medical treatment, loss of consciousness, restriction of activity or motion, or premature termination of a camper’s term at the camp; 
(E)provides access to the Secretary for inspection or investigation of such camp under section 3 of the Camp Safety Act of 2005; 
(F) 
(i)conducts criminal background checks of all camp employees for convictions under Federal and State laws;  
(ii)maintains a record of such checks for at least 6 months after the date of termination of such an employee’s employment; and  
(iii)makes such records available to the Secretary upon the request of the Secretary; and 
(G)maintains a ratio of at least 1 lifeguard for every 30 camper swimmers.. 
3.Enforcement by Secretary of Labor 
(a)In generalThe Secretary of Labor shall monitor and enforce compliance of organized camps subject to section 13(a)(18) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(18)). In monitoring and enforcing such compliance, the Secretary shall— 
(1)implement a system for the routine reporting of fatalities and serious injuries or illnesses; 
(2)implement procedures for conducting inspection and verifying information provided to the Secretary by such camps; 
(3)investigate complaints received regarding such camps; 
(4)require appropriate training, including knowledge of outdoor camping, for camp inspectors; and 
(5)compile statistics based on the information in the reports required to be submitted by such camps under section 13(a)(18)(C) of such Act (29 U.S.C. 213(a)(18)(C)); and 
(6)based at least in part on the statistics compiled under subparagraph (C), determine the areas in which additional safety standards are necessary and prescribe appropriate regulations. 
(b)Investigative authorityIn monitoring and enforcing compliance under subsection (a), the Secretary of Labor may— 
(1)enter and inspect such a camp and its records, question the employees of such camp, and investigate facts, conditions, practices, or other matters, to the extent the Secretary deems necessary or appropriate; and 
(2)administer oaths and examine witnesses under oath, issue subpoenas, and compel the attendance of witnesses and other relevant records. 
4.Effect on State law 
(a)Equal or greater protection under State lawSection 13(a)(18) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(18)) preempts a State’s laws regarding camp safety, unless the Secretary of Labor determines that such State’s laws provide substantially the same, or greater, protection for campers as such section, but such State’s laws are only preempted to the extent that the Secretary determines that they provide lesser protection for campers than such section. 
(b)Judicial review of determination by SecretaryA State aggrieved by a determination under subsection (a) may bring an action in an appropriate United States district court for review of such determination. 
(c)Effect of compliance with equivalent State lawA person that complies with a State law which the Secretary of Labor has determined under subsection (a) provides substantially the same, or greater, protection for campers as section 13(a)(18) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(18)) shall be deemed to have complied with the requirements of such section. 
 
